Citation Nr: 0407573	
Decision Date: 03/24/04    Archive Date: 04/01/04	

DOCKET NO.  00-16 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a personality disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran served on active duty from July 1989 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied service connection for a 
personality disorder.  The veteran initially requested a 
Travel Board hearing to be conducted at the RO, but later 
withdrew that request in an October 2000 written statement.  
The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran has received diagnoses of personality 
disorders during and subsequent to service, but personality 
disorders are not considered disabilities for VA compensation 
purposes, and there is no diagnosis at any time during or 
after service of an acquired psychiatric disorder.  



CONCLUSION OF LAW

An award of service connection for a personality disorder is 
not warranted, and an acquired psychiatric disorder was not 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 4.9, 4.127 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.  

The veteran filed his initial claim giving rise to this 
appeal in April 1998.  The service medical and service 
personnel records were collected and the claim was initially 
denied by the RO in December 1998.  The veteran disagreed 
with this decision in June 1999.  The statement of the case 
was issued in July 2000.  The substantive appeal was received 
in August 2000.  

Subsequent to the passage of VCAA, the RO attempted to notify 
the veteran of VA's duty to assist and notify and of the 
evidence necessary to substantiate his claim in various 
mailings which were returned because the veteran had not 
notified the RO of a proper mailing address.  In September 
2003, however, the RO did notify the veteran of the duties to 
assist and notify and of the evidence necessary to 
substantiate his claim.  He was informed that records already 
obtained included service medical records, a private 
psychological examination report and a report of VA 
examination conducted in 2000.  He was notified that the RO 
would assist him with the collection of any additional 
evidence he might reasonably identify as relevant to his 
claim.  He was provided medical release forms for proper 
completion.  He was given a point of contact and offered any 
assistance he might request.  A copy of this notification was 
also sent to the veteran's representative. 

The Board finds that all known and available evidence has 
been collected for review.  The evidence on file does not 
indicate nor does the veteran contend that there remains any 
outstanding evidence which has not been collected for review.  
The Board finds that the veteran has been informed of the 
evidence which he must present and the evidence which VA 
would collect on his behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  In this case, however, the initial RO decision was 
made prior to the date of enactment of VCAA in November 2000.  

Further, the Board finds that any defect with respect to VCAA 
notice requirements in this case was harmless error because, 
as stated above, the veteran has, during the lengthy pendency 
of this appeal, been notified of VA's duty to assist and 
notify, been assisted in the collection of records, been 
informed of the evidence necessary to substantiate his claim, 
and all known records have been collected for review, and the 
veteran has been provided a VA examination which is adequate 
for rating purposes.  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for certain chronic disabilities, including 
psychoses, if such are shown to be manifested to a 
compensable degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  VA regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a life-long 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptoms shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
development defects, refractive error of the eye, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c); 4.9.

Mental retardation and personality disorders are not diseases 
or injuries for VA compensation purposes, and except as 
provided in § 3.310(a), disability resulting from them may 
not be service connected.  Disability, however, resulting 
from a mental disorder that is superimposed upon mental 
retardation or a personality disorder may be service 
connected.  38 C.F.R. § 4.127.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).  

Facts:  During his initial enlistment, while serving as a 
security policeman, the veteran was referred to the mental 
health clinic by his commander as a result of an argument 
with an individual which was reported to have upset him and 
affected his work performance.  The veteran reported a past 
history of over-reacting in similar situations, and that it 
would typically require several days for him to "cool 
down."  The veteran was alert and oriented in all spheres, 
cooperative and with a thought process which was goal-
directed and logical.  There was no history of auditory or 
visual hallucination or any disturbance of thought or 
perception.  He was moderately anxious.  The diagnosis from 
the military clinical psychologist was explosive personality 
disorder which the psychologist acknowledged was not a 
personality disorder as defined in either the governing Air 
Force administrative discharge regulation (AFR 39-10) or the 
Diagnostic and Statistical Manual of Mental Disorders (then 
DSM-III-R).  The psychologist also wrote that there was 
no evidence of a mental defect or emotional illness or 
psychiatric disorder and that the veteran was eligible for 
worldwide assignment, but that his personality traits, would 
necessitate temporary decertification from the PRP (Personal 
Reliability Program) for a six-month period.  It was 
recommended that he continue in an anger management group in 
individual therapy, and the records show that he did so.  

A short time later, the veteran was permanently decertified 
from the Personal Reliability Program, which was an essential 
prerequisite of his military duties as a security policeman 
assigned to a USAF Strategic Air Command facility.  

In December 1990, the veteran's commander recommended that he 
be administratively separated from service on the basis of 
the diagnosis of an explosive personality disorder and the 
fact that this had led to his permanent decertification from 
the PRP Program.  This recommendation was found legally 
sufficient by the Office of the Staff Judge Advocate and 
approved by the veteran's commander, and he was separated 
with an honorable discharge.  The physical examination for 
service separation in November 1990 noted that the veteran 
was psychiatrically normal, although it was noted that he had 
received counseling for an explosive personality disorder.  

In May 1999, the veteran obtained a private evaluation from a 
licensed psychologist which included psychological testing.  
The report of evaluation specifically stated that the 
interpretive information contained in the report should be 
reviewed as only one source of hypothesis, and that no 
decisions should be based solely on the information contained 
in certain psychological testing.  It was noted that 
"possible diagnoses suggested by this particular test 
include" Axis I, rule out adjustment disorder; Axis II, rule 
out paranoid personality disorder, rule out personality 
disorder, not otherwise specified.   Following additional 
psychological testing, "the following diagnoses were 
suggested" Axis I, rule out generalized anxiety disorder; 
Axis II-rule out personality disorder, not otherwise 
specified (with schizoid and paranoid personality features).

In June 2000, the veteran was provided a VA psychiatric 
examination.  The question presented was whether he had any 
mental illness.  The veteran protested against the diagnosis 
of an explosive personality disorder provided during service.  
The veteran's history was reviewed and discussed.  The VA 
psychiatrist noted that the veteran participated in the 
examination with politeness and full cooperation and he did 
not appear to have an explosive personality.  There were no 
complaints of nervousness or depression, speech was normal, 
and his intellectual level was estimated as slightly above 
average.  The VA physician noted that findings between the 
veteran's evaluations changed from examiner to examiner, and 
that they were influenced by the veteran's momentary feelings 
and behavior.  Mental status examination did not reveal 
anything which could definitely be called abnormal.  The 
physician opined that "perhaps" the veteran might have a 
"non-specific mild personality disorder" or that he just as 
well could give him a mental status evaluation of within 
"normal limits."  The veteran was working full time, 
attending college, and had socially impressive ambitions.  He 
was certainly competent.  

Analysis:  In his initial April 1998 claim, the veteran wrote 
that he had been administratively separated for "conditions 
that interfere with military service-not disability-
character and behavior disorder."  He argued that, because 
he had no character and behavior disorder at entrance to 
service, any disorder resulting from his military service 
should be service connected.  In his notice of disagreement, 
the veteran wrote that he completely disagreed with the 
diagnosis of explosive personality disorder.  He questioned 
the reasoning as to the RO's finding that he had no chronic 
disability subject to service connection despite the fact 
that he had been discharged from the military.  

The veteran is shown to have received a diagnosis of a 
personality disorder labeled as an explosive personality 
during service.  This formed the basis of his administrative 
separation from service with an honorable discharge.  A 
private psychological evaluation in 1999 resulted in 
diagnostic impressions for both Axis I, and Axis II 
personality disorders, but they were all prefaced with "rule 
out."  This evaluation resulted in no confirmed diagnosis 
for either Axis I or Axis II personality disorders.  The 
veteran's June 2000 VA psychiatric examination only resulted 
in a diagnostic impression of a mild, nonspecific personality 
disorder, but that the veteran could just as well have been 
"within normal limits."  

Whether the veteran has a valid diagnosis of a personality 
disorder of any type is certainly open to question.  In any 
event, as has previously been explained to the veteran by the 
RO, personality disorders are not considered disabilities for 
VA compensation purposes, and they may not be granted service 
connection as a disability.  38 C.F.R. §§  3.303(c), 4.9, 
4.127.  The veteran has not received a valid diagnosis of an 
acquired psychiatric disorder as listed in the DSM-IV, of the 
type subject to VA disability compensation, at any time 
during or subsequent to service.  The only implications of 
possible Axis I diagnoses contained in the May 1999 private 
psychological testing report were simply impressions to be 
ruled out.  No Axis I psychiatric disorder was found in the 
June 2000 VA psychiatric examination.  

To the extent that the veteran's claim to VA was for VA 
disability compensation, an award of service connection for a 
personality disorder of any type is contrary to governing law 
and regulations, and an award of service connection for an 
acquired psychiatric disorder is not warranted in the absence 
of any diagnosis of such disorder at any time during or after 
service.  

To the extent that the veteran, through his claim, is somehow 
seeking to invalidate or dispute the basis of his discharge 
from the military in December 1990, VA has no authority and 
is without jurisdiction to make such a determination.  The 
Board understands the veteran's apparent dissatisfaction over 
his administrative separation from service, but any remedy he 
may seek in that regard is not through VA.  Rather, he must 
seek such remedy with the service department itself and/or 
the appropriate Discharge Review Board or Board for 
Correction of Military Records.  The Board does note that the 
veteran's separation was not in any way based upon misconduct 
and that he did receive an honorable characterization of 
service.  VA is only able to determine that based upon the 
evidence contained in the veteran's claims folder and the 
applicable laws and regulations, and consistent with his 
claim, an award of VA disability compensation for a 
personality disorder or for an acquired psychiatric disorder 
is not warranted.  




ORDER

Entitlement to service connection for a personality disorder 
is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



